Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton reduces debt level through the sale of overriding royalties CALGARY, Sept. 28 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that it has entered into purchase and sale agreements for the sale of various overriding royalties to two parties. Total proceeds of the transactions are approximately $54.5 million with an option for an additional $47.5 million, providing Compton with total potential proceeds of $102.0 million which will be used to reduce the Corporation's bank debt. The transactions include the sale of a 2.5% overriding royalty ('ORR') with an option to purchase an additional 2.5% ORR by December 24, 2009.
